IN THE
                                 TENTH COURT OF APPEALS

                                          No. 10-19-00233-CV

                            IN THE INTEREST OF G.L., A CHILD



                                    From the 74th District Court
                                     McLennan County, Texas
                                    Trial Court No. 2017-3941-3


                                  MEMORANDUM OPINION


           After Appellant’s parental rights to her child, G.L., were terminated following a

bench trial,1 Appellant’s appointed appellate counsel filed a notice of appeal. 2

Appellant’s counsel has now filed an Anders brief. Counsel asserts that he has diligently

reviewed the record and that, in his opinion, the appeal is frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re E.L.Y., 69 S.W.3d 838,

841 (Tex. App.—Waco 2002, order) (per curiam) (applying Anders to termination appeal).



1 The trial court found by clear and convincing evidence that Appellant had violated Family Code
subsections 161.001(b)(1)(N) and (O) and that termination was in the child’s best interest. See TEX. FAM.
CODE ANN. § 161.001(b).

2   The parental rights of the child’s father were also terminated, but he has not appealed.
        Counsel’s brief meets the requirements of Anders; it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal. See

In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991). Appellant’s

counsel has carefully discussed why, under controlling authority, there is no reversible

error in the trial court’s final order of termination. Counsel has informed us that he has:

(1) examined the record and found no arguable grounds to advance on appeal; (2) served

a copy of the brief and appellate record on Appellant; and (3) informed Appellant of her

right to file a pro se response.3 See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813
S.W.2d at 510 n.3; High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978);

see also Schulman, 252 S.W.3d at 409 n.23. Appellant has filed a pro se response, but she

does not raise any arguable issues.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). An appeal is “wholly frivolous” or



3 The Texas Court of Criminal Appeals has held that “‘the pro se response need not comply with the rules
of appellate procedure in order to be considered. Rather, the response should identify for the court those
issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.’” Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State, 955 S.W.2d
693, 696-97 (Tex. App.—1997, no pet.)).
In the Interest of G.L., a Child                                                                   Page 2
“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 438 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988). We have reviewed

the entire record and counsel’s brief and have found nothing that would arguably

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion that it considered the

issues raised in the briefs and reviewed the record for reversible error but found none,

the court of appeals met the requirement of Texas Rule of Appellate Procedure 47.1.”);

Stafford, 813 S.W.2d at 509.

        Accordingly, we affirm the trial court’s order of termination. We also remind

Appellant’s appointed appellate counsel that if Appellant, after consulting with counsel,

desires to file a petition for review, counsel is still under a duty to timely file with the

Texas Supreme Court “a petition for review that satisfies the standards for an Anders

brief.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016); see In re G.P., 503 S.W.3d 531, 535 (Tex.

App.—Waco 2016, pet. denied); see also TEX. FAM. CODE ANN. § 107.016.




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed October 23, 2019
[CV06]
In the Interest of G.L., a Child                                                         Page 3